Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments  
The amendment filed on 6/16/2020 has been entered. Claims 14 – 26 remain pending.
The amendment to claim 14 has not overcome the 112(a) rejection previously set forth.  
The amendment to claim 14 has overcome the previous rejection of claims 14 – 26 under 103 in view of Hasegawa (JP2006/110581A)

	
Claim Rejections – U.S.C. §112
Claim 14 – 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The range of niobium currently presented, was not described in a way as to reasonable convey to one skilled in the art, that the invention or joint invention was in possession of the currently claimed invention. 


For the purposes of clarity of record, a range of niobium of 0 – 0.1%, or a range within 0 – 0.1% Nb, in combination with the original relationship of “V + 2xNb” would meet the written description requirement. An ordinarily skilled artisan, viewing both the relationship “V + 2xNb” and paragraph [0025] (“When both elements are added to the alloy, a range of 0.030 to ≤ 0.200 has proved beneficial for the sum of V + 2xNb in mass-%.” (emphasis added)) would reasonably understand that vanadium and/or niobium could be added to alloy in an amount of 0 – 0.2% Vanadium and 0 – 0.1% Niobium so as to satisfy the relationship, as these amounts/ranges would be inherent to the relationship explicitly presented and the disclosure in [0025] that both elements are added together (MPEP 2163.05 III). However, the presence of a range of niobium (0-0.1%) or vanadium (0-0.2%) by itself/themselves without the relationship “V + 2xNb”, would present a broader, more generic invention than was reasonably conveyed to an ordinarily skilled artisan. (See MPEP 2163.05 I A) such that said artisan would not understand Applicant to be in possession of the steel with V + 2xNb in mass-% in a range of 0.03 – 0.2%. 


Claim Rejections – U.S.C. §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14 – 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hara (US2004/0020912)

Regarding claim 14, Hara teaches a flux-cored wire for gas shielded arc welding (meeting the claimed limitation of a steel in wire form, as claimed) [title]. Hara teaches the steel wire contains the following composition (in mass% [0023]);
Element 
Claimed Invention
Hara (by mass%)
Reference
Relationship
Carbon (C)
0.07 – 0.16%
0.2% or below
[0024]
Overlaps 
Silicon (Si)
0.12 – 0.8%
0.06 – 1.10%
[0026]
Overlaps
Manganese (Mn)
1.0 – 2.2%
0.55 – 1.6%
[0028]
Overlaps
Chromium (Cr)
0.5 – 1.6%
2.6% or below
[0030]
Overlaps
Molybdenum (Mo)
0.1 – 1.0%
0.3 – 1.5%
[0032]
Overlaps
Aluminum (Al)
0.01 – 0.06%
0.5% or below
[0044]
Overlaps
Nitrogen (N)
0.002 – 0.015%
0.005 – 0.035%
[0036]
Overlaps
Titanium (Ti)
0.01 – 0.05%
0.005 – 0.3%
[0050]
Overlaps
Vanadium (V)
- 
0.015% or below
[0048]
- 
V + 2 Nb
0.03 – 0.2% 
0 – 0.045% 

Overlaps
Niobium (Nb)
(0.03-V)/2  
to
(0.2-V)/2
0.015% or below
[0046]
Overlaps
Boron (B)
0.0008 – 0.005%
0.001 – 0.02% 
[0038]
Overlaps
Phosphorus (P)
≤ 0.02%
0% 

Falls within
Sulfur (S)
≤ 0.01%
0%

Falls within
Iron (Fe)
Balance
Balance
[0058]




Further, using the range of vanadium presented in Hara [0048] (see below), the range of niobium would be 0.0075% - 0.1%. 
0.2  - (0% (the lowest amount of V in Hara)/2 = 0.1
0.03 - (0.015% (the highest amount of V in Hara)/2 = 0.0075% 

It would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 15, Hara teaches the invention as applied above in claim 14. Hara teaches that the carbon content is 0.2 mass% or below, which overlaps with the claimed range [0024]. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 16, Hara teaches the invention as applied above in claim 14. Hara teaches that the silicon content is 0.06 – 1.10 mass%, which overlaps with the claimed range [0026]. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).
 
Regarding claim 17, Hara teaches the invention as applied above in claim 14. Hara teaches that the manganese content is 0.55 – 1.6 mass%, which overlaps with the claimed range (shared endpoints) [0028]. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).
 
Regarding claim 18, Hara teaches the invention as applied above in claim 14. Hara teaches that the nitrogen content is 0.005 – 0.035 mass%, which overlaps with the claimed range [0036]. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).
 
Regarding claim 19, Hara teaches the invention as applied above in claim 14. Hara teaches that the nitrogen content is 0.005 – 0.035 mass%, which overlaps with the claimed range [0036]. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).
 
Regarding claim 20, Hara teaches the invention as applied above in claim 14. Hara teaches that the chromium content is 2.6% or below, which overlaps with the claimed range [0030]. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).
 
Regarding claim 21, Hara teaches the invention as applied above in claim 14. Hara teaches that the molybdenum content is 0.3 – 1.5 mass%, which overlaps with the claimed range [0032]. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).
 
Regarding claim 22, Hara teaches the invention as applied above in claim 14. Hara teaches that the titanium content is 0.005 – 0.3 mass% [0050], which overlaps with the claimed range. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).
 
Regarding claim 23, Hara teaches the invention as applied above in claim 14. Hara teaches that the vanadium content is 0.015% or below and the niobium content is 0.015% or below [0048, 0046] which results in a V + 2 Nb range of 0.045 mass% or below, which lies just outside the claimed range. 
However, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). In this case, the lower end of the claimed range and the upper end of the prior art, differ by only 0.005 mass%, therefore, the proportions are so close that prima facie one skilled in the art would have expected them to have the same properties. (See MPEP 2144.05 I)
 
Regarding claim 24, Hara teaches the invention as applied above in claim 14. Hara teaches that the boron content is 0.001 – 0.02 mass% [0038], which overlaps with the claimed range. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 25, Hara teaches the invention as applied above in claim 14. Hara teaches using the welding wire joint welding, meeting the claimed limitation. [Fig 1.]
 
Regarding claim 26, Hara teaches the invention as applied above in claim 14.  Hara teaches using the wire for arc welding, meeting the claimed limitation. [Title]
 
 
Response to Arguments
Applicant’s amendment to claim 14 has overcome the previous rejection of claims 14 – 26 under 103 in view of Hasegawa (JP2006/110581). The examiner agrees that Hasegawa requires nickel to be present and does not reasonably suggest omitting nickel. The rejection is withdrawn.
However, upon further consideration, a new rejection is made in view of Hara (US2004/0020912)

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602.  The examiner can normally be reached on M - F (7:30 - 6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272 - 1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AUSTIN POLLOCK/Examiner, Art Unit 1737  					/DUANE SMITH/                                                                                                             Supervisory Patent Examiner, Art Unit 1737